Case 4:20-cv-04101-SOH-BAB Document 38                Filed 03/17/21 Page 1 of 2 PageID #: 288




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 RANDALL MORRIS                                                                     PLAINTIFF

 v.                                     Civil No. 4:20-cv-04101

 STEVEN KING, R.N.; WARDEN JEFFIE
 WALKER; CORPORAL GOLDEN ADAMS;
 DR. KEVIN MCCAIN; SHERIFF JACKIE
 RUNION; SGT. JOHN DOE; SERGEANT
 RICHARD HENDERSON; and CPL A. ELLIS                                            DEFENDANTS

                                              ORDER

        Before the Court is Plaintiff’s Motion to Add Miller County Detention Center Medical

 Director as a Defendant. (ECF No. 36). The Court has determined no response is necessary from

 any Defendant to rule on the motion.

        In response to the Court’s order, Plaintiff filed a Second Amended Complaint on February

 24, 2021 asserting fifteen (15) claims against eight individuals. (ECF No. 21). In the instant

 motion, Plaintiff seeks to add the “Miller County Detention Center Medical Director as Defendant

 #9 to my complaint (@2300 East St., Texarkana AR 71854) and specifically to Claim #8, Claim

 #12, claim #16 and Claim #17.” (ECF No. 36).

        Plaintiff’s motion must be denied because he has not described how the Miller County

 Detention Center Medical Director was involved in allegedly violating his rights under Claims 8,

 12, 16 and 17 of the Second Amended Complaint. In addition, it is confusing to simply refer to

 four claims in his Second Amended Complaint and “add on” another Defendant.

        If Plaintiff desires to supplement his Second Amended Complaint and add the Miller

 County Detention Center Medical Director as a Defendant, he must submit a proposed supplement

 or amendment which contains short, plain statements telling the Court: the constitutional right


                                                 1
Case 4:20-cv-04101-SOH-BAB Document 38                      Filed 03/17/21 Page 2 of 2 PageID #: 289




 Plaintiff believes was violated; the name of the Defendant who violated the right; exactly what the

 Defendant did or failed to do; how the action or inaction of that Defendant is connected to the

 violation of the constitutional rights; and what specific injury Plaintiff suffered because of the

 misconduct of that Defendant.            Fed.R.Civ.P.8.      Plaintiff is CAUTIONED that he must

 affirmatively link the conduct of the named Defendant with the specific injury he suffered. If he

 fails to do so, the allegations against that Defendant will be dismissed for failure to state a claim.

         Accordingly, Plaintiff’s Motion to Add Miller County Detention Center Medical Director

 as a Defendant (ECF No. 36) is DENIED.

         Plaintiff is warned if he continues to file frivolous motions the Court will require him

 to obtain permission of the Court before filing any additional pleadings.1

         IT IS SO ORDERED this 17th day of March, 2021.

                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            UNITED STATES MAGISTRATE JUDGE




 1
  Plaintiff previously filed a Motion to Supplement his Second Amended Complaint on March 8, 2021 seeking to
 add three new Defendants by simply referring to claims in the Second Amended Complaint. (ECF No. 33). The
 Court denied this motion on the same grounds as the instant motion. (ECF No. 34).

                                                       2
